Citation Nr: 0527250	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  00-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from August 1951 
until June 1953.  He died on August [redacted], 1999.  The appellant 
is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Regional Office (RO) in San Juan, 
Puerto Rico that denied service connection for the cause of 
the veteran's death and eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35.

This case was remanded by decisions of the Board dated in May 
2001 and most recently in December 2003.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
August [redacted], 1999 from nosocomial pneumonia due to or as a 
consequence of amyotrophic lateral sclerosis (ALS).

2.  ALS was not shown in service or within one year of 
service discharge, and is not otherwise related to service.

3.  At the time of death, service connection was in effect 
for chronic brain syndrome, rated 50 percent disabling; and 
for tracheotomy scar, bilateral knee scars, right knee 
limitation of motion, residuals of left wrist injury, 
residuals of fractured ribs, and residuals of fractured left 
clavicle, each rated zero percent disabling.  A combined 
disability evaluation of 50 percent was in effect for 
service-related disability.

4.  There is competent evidence of record that nosocomial 
pneumonia and ALS were not of service onset, nor were they 
etiologically related to a service- connected disability or 
any incident of service.

5.  There is competent medical evidence of record is that a 
service-connected disability did not materially or 
substantially contribute to the pneumonia and ALS from which 
the veteran died.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The requirements for eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35, have 
not been met. 38 U.S.C.A. § 3501 (West 2002 & Supp. 2005); 38 
C.F.R. § 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was furnished with a statement of the case and 
supplemental statements of the case that contained a 
discussion of the ways the current evidence failed to meet 
the criteria for service connection for the cause of the 
veteran's death and eligibility for DEA.  Other information 
provided by the RO and the Board has also served to inform 
the appellant of the evidence needed to substantiate the 
claims.

In letters dated in June 2001 and May 2004, VA informed the 
appellant of what evidence she was responsible for obtaining, 
and what evidence VA would undertake to secure on her behalf.  
She was also told to provide any evidence or information she 
had pertaining to her claims.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
could satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4.

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  She had the opportunity to submit or 
report evidence or information after the notices, and to have 
her claims adjudicated prior to its return to the Board.  

VA has complied with its duty to assist the appellant, by 
obtaining all relevant clinical evidence, and requesting 
information so as to obtain any additional medical 
information in support of the claims.  The case was remanded 
on two occasions for further development and is now ready to 
be considered on the merits.  

Factual Background

The veteran's service medical records reflect no treatment or 
complaints relating to neuromuscular symptomatology, 
including ALS.  A clinical entry dated in September 1953 
noted that he had sustained intracranial injury, injury to 
the right chest, fractures of the right metacarpals, left 
clavicle and right ribs as well as avulsion of the skin of 
both knees as the result of a plane crash.  Neurologic status 
was evaluated as normal upon undated separation examination 
report.  

Upon post service VA general medical examination in September 
1954, no neurological findings were recorded.  Airplane crash 
injury residuals were noted.  

Following VA special neurologic evaluation in March 1958, an 
impression of no evidence of significant neurological deficit 
was rendered.  A diagnosis of residuals of multiple injuries 
was provided on orthopedic examination. 

By rating action dated in April 1958, service connection was 
granted for slight limitation of motion of the right knee, 
scars of both knees, residuals of left clavicle fracture, 
residuals of left wrist injury, tracheotomy scar, and 
residuals of right rib fracture.  

The veteran was afforded a VA psychiatric examination in May 
1959 and had complaints that included impaired memory, crying 
for no apparent reason at times, headaches and inability to 
retain what he had read.  History of an in-service airplane 
crash injury was noted.  Following examination, an impression 
of chronic brain syndrome associated with trauma was 
rendered.  

A VA Memorandum dated in June 1960 cites mental hygiene 
clinic and psychological testing studies indicating that the 
veteran was functioning at a borderline level of mental 
capacity, and had symptoms that included decreased visuomotor 
coordination, inability to understand qualitative 
relationships, marked inability to utilize knowledge in 
simple everyday problems, difficulty with perplexity, marked 
inability to incorporate new configurations in his thinking 
and impaired memory.  It was noted that the veteran worked in 
a printing press operation at the Department of Education.  
In an ensuing VA Memorandum dated in January 1961, a VA 
medical examiner diagnosed chronic brain syndrome associated 
with brain trauma, moderately severe impairment.  

Upon VA psychiatric examination in February 1964, the 
veteran's chief complaints were reported to be nervousness, 
frequent and severe headaches, insomnia, irritability, 
tension, anxiety, periods of excitement with hostile and 
aggressive impulses, and poor concentration and memory.  An 
electroencephalogram performed in January 1964 was 
interpreted as normal.  The degree of incapacity for chronic 
brain syndrome was determined to be severe.  

Clinical records dated in April 1998 from W. Philippi, M.D., 
were submitted in support of a claim for service connection 
for a neurological disorder.  A case history of progressive 
generalized weakness and dysphonia, fasciculations in the 
deltoids and tongue were noted.  Nerve conduction and 
electromyogram studies were performed that were interpreted 
as showing findings suggestive of motor neuron disease.  

VA outpatient clinic notes dating from August 1997 reflect 
that the veteran was treated for multiple complaints and 
disorders, and underwent extensive diagnostic work-up for 
symptoms that included lower extremity weakness.  A diagnosis 
of ALS was recorded in April 1998.  

Upon VA examination in December 1998, the veteran related 
that he was in his usual state of health until about a year 
before when started having gait problems, weight loss, and 
speech problems before being diagnosed with ALS in July 1998.  
It was noted that he was unable to walk, and had problems 
swallowing and talking.  Diagnoses of status post-cerebral 
concussion with brain syndrome and ALS were rendered 
following examination.  

In a clinical report dated in April 1999, a VA physician 
confirmed that the veteran had advanced ALS and had required 
a tracheostomy and gastrostomy.  

A death certificate was received showing that the veteran 
died on August [redacted], 1999, from nosocomial pneumonia due to or 
as a consequence of amyotrophic lateral sclerosis.  An 
autopsy was not performed. 

VA outpatient clinical records dating through June 1999 were 
received showing that the veteran received ongoing treatment 
for multiple complaints and disorders including ALS.  He was 
admitted to a VA facility in April 1999 with nosocomial 
pneumonia, where he remained until his death.  It was 
reported that multiple antibiotic therapies were instituted 
without response.  The final diagnoses were nosocomial 
pneumonia, ALS and mechanical ventilation with tracheostomy.

The case was referred to a VA physician for a medical 
opinion.  In a June 2002, the physician reported that the 
record was extensively reviewed.  A comprehensive chronology 
of the veteran's background, medical, personal, and clinical 
course history was recited.  The examiner stated that after 
extensive review of all the evidence, the assessment was that 
the veteran's death was a direct consequence of ALS, and that 
he died secondary to pneumonia, which was one of the common 
causes of death in this type of patient.  

The examiner concluded that ALS was not a service-connected 
condition and that "I do not think that his ALS is related 
to the aeroplane accident."  The physician went on to say 
that there was no objective evidence in the literature at 
that point to find that it was as likely as not that ALS was 
a direct or late consequence of the airplane accident.  The 
examiner added that, "I do not think that the patent's 
chronic brain syndrome contributed in any way to his 
death...[or that] any of the main symptoms [from ALS] that the 
patient suffered from...when he progressively started 
deteriorating...can be attributed to his chronic brain 
syndrome."  In summary, the examiner commented that the 
veteran was able to work for 30 years with service-connected 
brain syndrome before retiring without significant 
progressive disease.

Legal Analysis

In the instant case, the death certificate, VA physician's 
opinion, and treatment records clearly show that the cause of 
the veteran's death was pneumonia occasioned by ALS, and that 
ALS was first manifested in 1997 or 1998.  

In the case of certain chronic diseases, including ALS, 
service connection will be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

While the veteran did have a service connected brain injury, 
and was shown to have neurologic deficits, the competent 
medical opinion is all to the effect that those symptoms were 
not manifestations of ALS.  There is no competent opinion or 
evidence that the veteran developed ALS within the year after 
discharge from active duty.

Service connection may be established for a disease or 
disability even though not noted in service, if all the 
evidence, including that pertinent to service, shows that it 
had its onset in service. 38 C.F.R. § 3.303(d).  

In this case, however, the VA physician concluded in the June 
2002 opinion that the cause of the veteran's death, pneumonia 
associated with ALS, was not related to service.  The 
examiner was unequivocal in stating that ALS was idiopathic 
in nature, as in most cases, and did not originate in or was 
related to service.  It was also found that there was no 
objective evidence that ALS was etiologically related to 
chronic brain syndrome, or other residuals of the airplane 
crash during active duty.  

It was not found that any other service-connected disability 
was a primary or contributory cause of death, or 
significantly contributed to or hastened the veteran's death.  
There is no medical evidence of record that contradicts these 
opinions.  Under the circumstances, the Board thus finds that 
the condition from which the veteran died cannot be directly 
or presumptively attributed to service. See 38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1131; 38 C.F.R. § 3.307, 3.309.

It is the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The record contains no competent medical 
evidence linking the cause of the veteran's death to a 
service connected disability.  As a layperson without medical 
training and expertise, the appellant is not competent to 
provide a probative opinion on this matter, and she has not 
specifically advanced such contentions.  Bostain v. West, 11 
Vet. App. 124, 127 (1998),  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly the Board finds that a service-connected disease 
or disability did not cause, or contribute to the cause of 
death.  Because the competent opinion is against the claim, 
the evidence is not in relative equipoise.  As the 
preponderance of the evidence is against the claim, 
reasonable doubt is not for application.  38 U.S.C.A. § 1310; 
38C.F.R. § 3.312.

2.  Eligibility for Chapter 35 Benefits

The record on appeal does not support a finding that the 
appellant is eligible for Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C.A.§ 3501(a)(1)(B) and 38 C.F.R. 
§ 21.3021(a)(2) because the veteran did not die of a service-
connected disability, nor was the veteran permanently and 
totally disabled for any service-connected disability at the 
time of death.  Accordingly, this aspect of the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 346, 
351-352 (1995).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance under 38 U.S.C.A., Chapter 
35, is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


